[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS
                                                                  FILED
                   FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                     ________________________ ELEVENTH CIRCUIT
                                                              JUNE 29, 2007
                           No. 06-15744                     THOMAS K. KAHN
                       Non-Argument Calendar                    CLERK
                     ________________________

                         BIA No. A96-085-310

ALEJANDRO ROBLES QUECANO,


                                                            Petitioner,

                                 versus

U.S. ATTORNEY GENERAL,

                                                            Respondent.


                     ________________________

                 Petition for Review of a Decision of the
                      Board of Immigration Appeals
                      _________________________


                            (June 29, 2007)


Before ANDERSON, BLACK and BARKETT, Circuit Judges.

PER CURIAM:
      Alejandro Robles Quecano, a native and citizen of Colombia, petitions this

Court to review the Board of Immigration Appeals’ (BIA’s) denial of his motion to

reopen his case. Robles contends his marriage to a United States citizen is new,

material, and previously unavailable evidence that could not have been presented at

the previous hearing and the BIA should reopen his proceedings so that he can

apply for a form of relief previously unavailable to him. We deny his petition.

      An alien may file one motion to reopen, which “shall state the new facts that

will be proven at a hearing to be held if the motion is granted, and shall be

supported by affidavits or other evidentiary material.” 8 U.S.C.

§ 1229a(c)(7)(A),(B). A motion to reopen “must be filed no later than 90 days

after the date on which the final administrative decision was rendered in the

proceeding sought to be reopened.” 8 C.F.R § 1003.2(c)(2). We have held that the

deadline is “mandatory and jurisdictional.” Abdi v. U.S. Attorney Gen., 430 F.3d
1148, 1150 (11th Cir. 2005). The 90-day filing deadline is tolled for an alien that

files a motion to reopen predicated upon “changed circumstances arising in the

country of nationality or in the country to which deportation has been ordered, if

such evidence is material and was not available and could not have been

discovered or presented at the previous hearing.” 8 C.F.R. § 1003.2(c)(3)(ii).

      The BIA’s denial of Robles’ motion to reopen was not an abuse of

discretion. Abdi, 430 F.3d at 1149 (stating the BIA’s denial of a motion to reopen
                                           2
proceedings is reviewed for an abuse of discretion). The BIA issued a final

judgment on Robles’ asylum appeal on November 30, 2005. The 90-day limitation

period ended on February 28, 2006. Robles filed his motion to reopen on

September 1, 2006, which was well beyond the limitation period. Since Robles’

motion to reopen was not based upon changed circumstances in Colombia that

could not have been presented at his previous hearing, the 90-day deadline was

mandatory and jurisdictional.

      PETITION DENIED.




                                         3